Citation Nr: 0833394	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-13 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  In that rating decision, the 
RO denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran's disagreement with that 
decision led to this appeal.  

The veteran's claims file was later transferred to the 
Cheyenne, Wyoming RO.  In October 2006, the veteran testified 
before the undersigned Veterans Law Judge via video 
conference.                   

The Board remanded the veteran's claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., in 
August 2007, for additional development, to include providing 
a summary of the veteran's claimed in-service stressors to 
the Joint Service Record Research Center (JSRRC) (formerly 
United States Armed Services Center for Unit Records Research 
(CURR)) for the purpose of verifying the noted in-service 
stressors.  The Board finds that the RO failed to comply with 
this August 2007 Remand directive, and therefore the Board 
unfortunately must again remand the claim for service 
connection for PTSD for full compliance with its order.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).

Accordingly, the issue of entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is 
required.




REMAND

In the August 2007 remand decision, the Board stated that 
after considering the veteran's testimony and the holding of 
the United States Court of Appeals for Veterans Claims 
(Court) in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that "corroboration of every detail [of a claimed 
stressor] including the appellant's personal participation" 
is not required; rather an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure), it was the Board's 
determination that VA must provide the veteran with 
additional assistance to attempt to verify his claimed in-
service stressors of witnessing or being subjected to rocket 
attacks, shelling, and small arms fire.  Accordingly, the 
Board directed the AMC/RO to provide a summary of the 
veteran's claimed in-service stressor of witnessing rocket 
attacks, shelling, and small arms fire, along with copies of 
the available service personnel records, showing service 
dates, duties, and units of assignment, to JSRRC.  All 
responses to the stressor verification request, to include 
negative responses, were to be included in the claims file.  
However, the Board observes that following the August 2007 
remand decision, there is no evidence of record showing that 
AMC/RO contacted the JSRRC for verification of the veteran's 
claimed stressors.  Therefore, it is the Board's 
determination that the RO has not complied with the 
instructions from the August 2007 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall, 11 Vet. App. at 268.







Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide a summary of 
the veteran's claimed in-service stressor 
of witnessing rocket attacks, shelling, 
and small arms fire, along with copies of 
the available service personnel records, 
showing service dates, duties, and units 
of assignment, to JSRRC.  All responses to 
the stressor verification request, to 
include negative responses, should be 
included in the claims file.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
must be readjudicated on the basis of all 
of the evidence of record and all 
governing legal authority.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




